VYHEA-RNEY         GENERAL
         OF~EXAS
Eon. GeorgeW. S:heppsrd,
                       pugs 2

were turno& over to the Renkrupt~gCourt at Shreveport,as
being subjeotto the jurladlotlon 05 that Court, in &min.ister-
ins the eaaets of the HurrloanePetroleumCorporation,Ru&ruptt
The properties,rsal and personal,remainingwith the State
DlstriotCourt,were dlrclotedto be scld to astirripthe Stateta
prlar motor fuel tax lien, all otherknown lien olalmant8,
exoept the taxing units lnvdlred here, hark been sajudged
inrsriorto eeld lien. The prooeede rwllaed frau the ML@
af such gropertlw 8x0 In the hands of the du   appd.nted
and actingReoslverin said osuse,the Hononb%I J. W. Qmmers,
of Rusk, Tsxas.
           If the tuxe8 involved hsre are asttesaed &Iplfn#t
properties  admlnletered by tb hnkruptoy Court at Bhre~sport,
then the remedy of the taxlag units olalalngsuoh Mxs8 will
be to duly flls their olalmsI+ said oourt, If, ah the abhor
hsud, the r&l and pmrse@al pmpertles’adld by the Rwelrer
In ths state DistrictCourt,wera sswnsed for the tares men-
tion& abovs, then the remedy of the various taxing unfta
will be to rile with thsReoeloerend in the ebove~styled
oause their tax olaims,end themba en4 thereinassertwhat
priority0S paymnt ar llsn existssgainstthe prommds in
the bands of said Reeelrer. The letter of the Ter iaef~~usar-
Collector does not wfflolen8ly dewrlbe the property~essesseb
to enable us to giri a more defiultss~rsnver
                                          regardingthe iexum
In whloh these tax alaimspilybe edJ&tdlOotid,
             It   is not the peUog ot ~this ~JYM
                                               artstent to render
eplnlonsregfm¶Ug questl,ensor lssu8swh!oh are imolved la
           Renoe. 8lnoe the sbexe dewribed oouee I8 still
              Courtwlll,pxobPblpbs oslledupsn to detsrn&w
                    pr&mltiea of the vanrims 8ar olafmcland U4tm,
we do not twl that it would bs properfsr us to write sa
oplhlfanupon this legs1 que&loa,
          However, we aan emwer, In part the qusstlausub-
mitted by edrising that, rs@mdless cd p&ritles la 8nB ta
the prwwds, the Tax Aesesac&&ollsotorof Rusk Cuuntpwould
have 110authorityto levy oh the perssnmlprepsrtyto oolleot
taxesawowed againstscari beoause such property,along with
the real property,bns been wld by the Raoelrm Mder oxder
of the Court, ires and alsar OS 8l.lliens,in&&g     tax &MU
of ell kinds, ii any exist here, such liens bdngtran6fi#med
to the prwwdr,

          It 1s further our opfnlonthat unlew the Countr
Attorhefof Rusk County,or o$her proper offlolal,4~4
lntenums in the above aeuse to assertsuoh liens as arr
ulat egalhst the funds In the hands oi the Reaeiver,to
sane the lmxos olalmed, suoh Sunde will be paid, under
order of the Court, after dlrorrrisg
                                  proper expense8,on
dellnqushtmotor fuel taxes, baoausethe lien se~ur
taxes have been deoreedto be a preferredand prior%*:?h
Hon. George E. Sheppard, gag0 3

          mustlag the foregoingruiiy exp&ins the atatua
or this imt8.t-. ~0 8r(~